In an action for a judgment, inter alia, declaring that Local Law No. 10 (2000) and Local Law No. 4 (2001) of the Village of Westbury are invalid, the defendants appeal from an order of the Supreme Court, Nassau County (Winslow, J.), dated March 28, 2002, which, among other things, granted the plaintiffs’ motion for summary judgment.
Ordered that the order is affirmed, with costs, and the matter is remitted to the Supreme Court, Nassau County, for the entry of a judgment declaring that Local Law No. 10 (2000) and Local Law No. 4 (2001) of the Village of Westbury are invalid.
We agree, for reasons stated by the Supreme Court (191 Misc 2d 746 [2002]), that Local Law No. 10 (2000) and Local Law No. 4 (2001) of the Village of Westbury are invalid (see also Matter of Westbury Trombo v Board of Trustees of Vil. of Westbury, 307 AD2d 1043 [2003] [decided herewith]). Prudenti, P.J., Ritter, Altman and Cozier, JJ., concur. [See 191 Misc 2d 746.]